This purports to be an application under section 3C of Article 42 as "enacted" by Chapter 625 of the Acts of 1947, for "leave to prosecute an appeal" from an order, passed May 19, 1947, refusing to issue a writ of habeas corpus. Jackson v. Warden of MarylandHouse of Correction, 190 Md. 717, 60 A.2d 179, just decided. The application was dated May 23rd, filed in the lower court May 31st and received in this court June 3d. *Page 720 
The Act of 1947 took effect June 1, 1947. As this application was filed in the lower court, where an appeal should be entered, before the Act of 1947 took effect, no leave to appeal was necessary. The application will therefore be treated as an appeal under the Act of 1945, c. 702.
Petitioner is imprisoned under sentence of eighteen months for robbery. He alleges that "he did not get a fair trial", he was not guilty, and there was "no direct proof". The questions of guilt or innocence and the sufficiency of the evidence cannot be retried on habeas corpus. Olewiler v. Brady, 185 Md. 341, 344,44 A.2d 807; Bernard v. Warden of Maryland House of Correction,187 Md. 273, 49 A.2d 737; Copeland v. Wright, 188 Md. 666,53 A.2d 553. No "unfairness" other than the verdict of guilty is alleged.
Order affirmed, without costs.